As filed with the Securities and Exchange Commission on January 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2011 Date of reporting period:November 30, 2010 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at November 30, 2010 (Unaudited) Shares COMMON STOCKS - 96.96% Value Aerospace Product and Parts Manufacturing - 2.60% Boeing Co. $ Basic Chemical Manufacturing - 3.17% Praxair, Inc. Building Materials - 2.49% Owens Corning, Inc.* Communications Equipment Manufacturing - 1.42% Cisco Systems, Inc.* Computer & Peripheral Equipment Manufacturing - 5.76% Apple, Inc.* Hewlett-Packard Co. International Business Machines Corp. Computer Systems Design and Related Services - 3.96% Accenture PLC - Class A# Conglomerates - 4.10% Loews Corp. Cut and Sew Apparel Manufacturing - 2.81% VF Corp. Deep Sea, Coastal, and Great Lakes Water Transportation - 1.94% Alexander & Baldwin, Inc. Depository Credit Intermediation - 0.93% State Street Corp. Electric Power Generation, Transmission and Distribution - 1.55% NRG Energy, Inc.* Engine, Turbine, and Power Transmission Equipment Manufacturing - 2.61% Cummins, Inc. Footwear Manufacturing - 3.19% Nike, Inc. - Class B Grain and Oilseed Milling - 2.95% Archer-Daniels-Midland Co. Industrial Machinery Manufacturing - 2.53% Applied Materials, Inc. Insurance Carriers - 2.81% Berkshire Hathaway, Inc. - Class B* Metal Ore Mining - 4.07% Freeport-McMoRan Copper & Gold, Inc. Motor Vehicle Manufacturing - 3.22% Ford Motor Co.* Natural Gas Distribution - 3.17% Spectra Energy Corp. Office Supplies, Stationery, and Gift Stores - 0.88% Staples, Inc. Oilfield Services - 2.19% Schlumberger Ltd.# Oil and Gas Extraction - 9.02% Devon Energy Corp. Hess Corp. Petroleo Brasileiro S.A. - Petrobras - ADR Other Financial Investment Activities - 2.91% Franklin Resources, Inc. Other Information Services - 3.45% Google Inc. - Class A* Yahoo! Inc.* Petroleum and Coal Products Manufacturing - 3.94% Exxon Mobil Corp. Real Estate Services - 2.44% CB Richard Ellis Group, Inc. - Class A Semiconductor and Other Electronic Component Manufacturing - 3.50% Intel Corp. Molex, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 6.35% Avon Products, Inc. Colgate-Palmolive Co. Tupperware Brands Corp. Software Publishers - 2.39% Microsoft Corp. Timber Real Estate Investment Trust - 1.81% Plum Creek Timber Company, Inc. Wireless Telecommunications Carriers - 2.80% Millicom International Cellular S.A.# TOTAL COMMON STOCKS (Cost $13,450,527) Shares SHORT-TERM INVESTMENTS - 3.00% Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.05% † Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $487,785) Total Investments in Securities (Cost $13,938,312) - 99.96% Other Assets in Excess of Liabilities - 0.04% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund's Board of Trustees. ‡ Illiquid security.As of November 30, 2010, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $15,541. † Rate shown is the 7-day yield as of November 30, 2010. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at November 30, 2010 was as follows**: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Summary of Fair Value Exposure at November 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2010: Level 1 Level 2 Level 3 Total Equity Agriculture, Forestry, andHunting $ $
